Citation Nr: 0116166	
Decision Date: 06/13/01    Archive Date: 06/19/01	

DOCKET NO.  01-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for the residuals of a 
head injury.

3.  Entitlement to service connection for the residuals of a 
back injury.  

4.  Entitlement to an increased (compensable) evaluation for 
the postoperative residuals of cholecystectomy.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Buffalo, New York.  


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder and the residuals of a head and 
back injury, as well as an increased evaluation for the 
postoperative residuals of cholecystectomy.  In pertinent 
part, it is contended that, while in service, the veteran 
endured numerous episodes of sexual harassment and/or 
assault, as a result of which she has developed a post-
traumatic stress disorder.  The veteran additionally contends 
that, in August 1982, while in service, she suffered a fall 
down a flight of concrete steps, injuring her head and back, 
and resulting in current headaches and low back pain.  
Finally, it is contended that, as a result of the veteran's 
service-connected cholecystectomy, she suffers from a 9-inch 
scar on her abdomen which is "itchy, numb, and tender."

As regards the veteran's claim for service connection for 
post-traumatic stress disorder, the Board notes that service 
medical records are entirely negative for evidence of any 
such disability.  Moreover, VA and private treatment records 
dated subsequent to the veteran's discharge show no evidence 
of a chronic post-traumatic stress disorder.  Nonetheless, 
the veteran has alleged that, on numerous occasions in 
service, she was sexually assaulted and/or harassed, 
resulting in the development of a post-traumatic stress 
disorder.  

The Board notes that, in correspondence of early October 
1999, the RO sought to verify the veteran's alleged inservice 
stressors.  However, this request for information was 
inadequate for purposes of identifying and/or developing 
stressors related to personal or sexual assault.  More 
specifically, the RO correspondence in question failed to 
take into account the provisions of Part III, paragraph 5.14c 
of the VA Adjudication Procedure Manual M21-1 (Manual M21-1) 
(February 20, 1996).  Those provisions provide that, in cases 
of claimed post-traumatic stress disorder involving personal, 
and, especially, sexual assault, development to alternative 
sources for information is critical.  Such alternative 
sources which might provide credible evidence of an inservice 
stressor include medical records from private (civilian) 
physicians or caregivers who may have treated the veteran 
either immediately following the incident or some time later; 
civilian police reports; reports from crisis intervention 
centers, such as rape crisis centers or centers for domestic 
abuse; testimonial statements from confidants, such as family 
members, roommates, fellow service members, or clergy; and/or 
copies of personal diaries or journals.  Even where military 
records contain no documentation that a personal assault has 
occurred, alternative evidence, such as behavior changes, 
might still establish the presence of an inservice stressful 
incident.  In particular, behavior changes which occurred at 
the time of the incident might indicate the occurrence of an 
inservice stressor.  See Patton v. West, 12 Vet. App. 272 
(1999).  Finally, the Board notes that, based on a review of 
the veteran's file, she has yet to undergo a VA psychiatric 
examination for compensation purposes.  Accordingly, further 
development of the evidence will be undertaken prior to a 
final adjudication of the veteran's claim for service 
connection for post-traumatic stress disorder.  

Turning to the issue of service connection for the residuals 
of a head and/or back injury, the Board notes that, on 
various occasions in service, the veteran complained of back 
pain.  However, the majority of those occurrences appear to 
have been in relation to the veteran's inservice 
cholelithiasis/cholecystitis.  In August 1982, while in 
service, the veteran received treatment for an apparent 
laceration to her scalp.  However, as of the time of the 
veteran's service separation examination in February 1985, 
her head and spine were within normal limits, and no 
pertinent diagnoses were noted.

The Board notes that, since the time of the veteran's 
discharge from service, she has on various occasions received 
treatment not only for low back symptoms, but also for 
headaches.  At present, it is unclear whether the veteran 
suffers from chronic back or headache disabilities, and, if 
so, whether such disabilities are the result of an incident 
or incidents of her period of active military service.  

Post operative residuals of gall bladder removal may be 
evaluated under Diagnostic Code 7318 and/or 7803 or 7804.  

The Board notes that, on recent VA examination in October 
1999, the veteran complained of itching, numbness, tingling, 
and a "pulling sensation" under her service-connected post 
cholecystectomy scar, as well as some tenderness in the upper 
third of that scar.  While on physical examination, there was 
no evidence of any retraction, discoloration, herniation, or 
tenderness of the scar itself, there was some slight 
tenderness in an area approximately 4 centimeters below the 
upper most aspect of the scar, and adjoining the scar in the 
underlying tissue.  Such findings raise some question as to 
whether the "slight tenderness" noted is, in fact, the result 
of the veteran's inservice cholecystectomy, or, rather, an 
unrelated clinical finding.  The examination report did not 
contain any clinical findings which provide for evaluation of 
the residuals of gall bladder removal under Code 7318.  All 
of this will need to be addressed on remand.  

Finally, the Board notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober,  No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that the VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment, and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The case is REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to October 1999 should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  As regards the veteran's claim for 
service connection for post-traumatic 
stress disorder, the RO should undertake 
additional development consistent with 
the provisions of Part III, paragraph 
5.14c of the VA Adjudication Procedure 
Manual M21-1 (Manual M21-1) (February 20, 
1996), and the holdings of the Court in 
Patton v. West, 12 Vet. App. 272 (1999).  
In so doing, the RO should request of the 
veteran information corroborating her 
alleged inservice stressors.  The veteran 
should be requested to identify any 
sources (military or nonmilitary) which 
might provide information concerning the 
incidents in question, for example, 
whether she sought help from a rape 
crisis center, counseling facility, or 
health clinic.  Inquiries should 
additionally be made as to whether the 
veteran confided in a roommate, family 
member, chaplain, clergy, or fellow 
service person, and, if so, whether she 
might possibly obtain statements from 
those individuals concerning their 
knowledge of the incidents in question.

3.  Following completion of the 
aforementioned, and if one or more of the 
reported stressors is verified, the 
veteran should be afforded a VA 
psychiatric examination in order to 
determine the presence and etiology of 
her claimed post-traumatic stress 
disorder.  The examiner must be advised 
of which stressor(s) has/have been 
verified and told that only such 
stressor(s) may be used in relating any 
current PTSD to a service stressor.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the psychiatric 
examination, the examiner should answer 
the following questions:  (a) Does the 
veteran currently suffer from post-
traumatic stress disorder?  (b) If the 
veteran does, in fact, suffer from post-
traumatic stress disorder, is that 
disorder at least as likely as not the 
result of a verified inservice stressor?  
The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to conduct 
and completion of the examination.  

4.  The veteran should additionally be 
afforded a VA neurologic examination in 
order to determine the nature and 
etiology of her claimed head (including 
headache) disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
answer the following questions?  (a) Does 
the veteran currently suffer from a 
chronic disorder of the head, including 
chronic headaches  (b) If so, is it at 
least as likely as not that the veteran's 
chronic head and/or headache disorder 
developed during her period of active 
service, or is it otherwise related to 
such service?  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  

5.  The veteran should then be afforded a 
VA orthopedic examination in order to 
determine the nature and etiology of her 
claimed back injury/disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should answer the following 
questions:  (a) Does the veteran 
currently suffer from a chronic back 
disorder of any kind?  (b) If so, is it 
at least as likely as not that the 
veteran's back disorder developed during 
her period of active military service, or 
is it otherwise related to that service?  
The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  

6.  The veteran should then be afforded a 
VA gastrointestinal examination in order 
to determine the current severity of her 
service-connected residuals of 
cholecystectomy.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
gastrointestinal residuals of her 
inservice cholecystectomy, and, if so, 
whether such residuals are most 
accurately classified as "mild" or 
"severe."  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  

7.  Finally, the veteran should be 
afforded a VA dermatologic examination in 
order to determine the current severity 
of her service-connected scar as the 
residual of an inservice cholecystectomy.  
All pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should specifically comment as 
to whether the veteran's postoperative 
scar is poorly nourished, with repeated 
ulceration; and/or tender and painful on 
objective demonstration.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  

8.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

9.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
the veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

